14‐2124 
        Chrebet v. Nassau County 
         
                                    UNITED STATES COURT OF APPEALS 
                                        FOR THE SECOND CIRCUIT 
                                                    
                                           SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 2nd day of June, two thousand fifteen. 
                                          
        PRESENT:  RICHARD C. WESLEY, 
                     PETER W. HALL, 
                     RAYMOND J. LOHIER, JR., 
                                  Circuit Judges. 
        ____________________________________________  
         
        WAYNE CHREBET,  
         
                                  Plaintiff ‐ Appellant, 
         
                     ‐v.‐                                         No. 14‐2124 
         
        NASSAU COUNTY, PAUL SZYMANSKI, BOHDAN PICZAK, SCOTT TUSA, 
        RICHARD HERMAN, BRIAN FITZGERALD, ARNOLD ROTHENBERG, 
        RICHARD SOTO, KEVIN LOWRY, MICHAEL KRUMMENACKER,                        
               
                                  Defendants ‐ Appellees. 
        ____________________________________________  
         
FOR APPELLANT:           BRIAN J. SHOOT (Robert G. Sullivan, Frank V. Floriani, 
                         on the brief), Sullivan Papain Block McGrath & Cannavo 
                         P.C., New York, NY. 
  
 FOR APPELLEES:         DONNA A. NAPOLITANO (Joseph E. Macy, on the 
                        brief) Berkman, Henoch, Peterson, Peddy & Fenchel, 
                        P.C., Garden City, NY.   
____________________________________________  
 
      Appeal from the United States District Court for the Eastern District of 
New York (Hurley, J.). 
 
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment of the district court be and 

hereby is AFFIRMED.   

      Plaintiff‐Appellant Wayne Chrebet brought this § 1983 due process suit 

against Defendants‐Appellees the County of Nassau and various individual 

police officers and fire marshals.  Chrebet claimed that his restaurant was subject 

to police harassment that eventually caused the firing of the restaurant’s general 

manager, Matthew Price, and led to its closing due to lost business.  The district 

court granted summary judgment to Defendants on all claims.  In relevant part, 

the district court determined that Chrebet did not have standing to assert 

property‐based claims because the relevant injuries were to Chrebet’s 

corporation, Chrebet’s Inc., not to Chrebet himself. 




                                         2
      On appeal, Chrebet principally argues that he suffered an injury to his 

property interests when he paid $1.325 million in compensation to the 

terminated employee who was the object of the police harassment.  Chrebet 

claims he was personally liable on the employment agreement.  We are not 

persuaded.  “New York law requires that there be clear and explicit evidence of 

the defendant’s intent to add personal liability to the liability of the entity, where 

entity liability is established under the agreement.”  Mason Tenders Dist. Council 

Welfare Fund v. Thomsen Constr. Co., 301 F.3d 50, 53 (2d Cir. 2002) (per curiam) 

(internal quotation marks omitted).  “The factors to be examined in assessing the 

signatory’s intention include the length of the contract, the location of the 

liability provision(s) in relation to the signature line, the presence of the 

signatory’s name in the agreement itself, the nature of the negotiations leading to 

the contract, and the signatory’s role in the corporation.”  Cement & Concrete 

Workers Dist. Council Welfare Fund, Pension Fund, Legal Servs. Fund & Annuity 

Fund v. Lollo, 35 F.3d 29, 35 (2d Cir. 1994).   

      Here, Chrebet’s only evidence of his personal liability to Prince are the 

facts that Chrebet signed the contract in his personal capacity and that he 

testified that paying Prince was the right thing to do.  This is not the clear 




                                            3
evidence of intent to be personally bound that is required by New York law.  

Chrebet’s second signature is explained by the fact that the contract was also 

between himself and his company, Chrebet’s Inc.; specifically, the contract 

allowed the company to use Chrebet’s name and reputation.  The terms of the 

contract do not provide for Chrebet’s personal liability, and Chrebet did not 

submit evidence that he and Prince negotiated personal liability.  Thus, Chrebet 

cannot establish personal liability, and his argument does not undermine the 

district court’s conclusion.  

      We have considered all of Chrebet’s arguments and conclude that they are 

without merit.  For the reasons stated above, the judgment and sentence of the 

district court are AFFIRMED. 

                                      FOR THE COURT: 
                                      Catherine O’Hagan Wolfe, Clerk 
 
                                        




                                           4